DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.         In response to the Office action dated on 10/14/2021 the Amendment has been received on 12/13/2021.
            Claim 8 has been amended.
            Claims 1-8 are currently pending in this application.

Response to Arguments

3.        Applicant’s arguments, see pages 3-6, filed 12/13/2021, with respect to claims 1-8 have been fully considered and are persuasive.  Claim 8 has been amended in order to overcome the rejection provided in the previous Office action. Therefore, the rejection of claim 8 has been withdrawn. 
            Claims 1-7 are remaining allowable as it has been indicated in the previous Office action.

Allowable Subject Matter

4.         Claims 1-8 are allowed.
5.         The following is an examiner’s statement of reasons for allowance: 
            
            With respect to claims 1, 7 and 8, the most relevant prior art, Hsieh et al. (US PAP 2019/0167218 A1), a method, apparatus and a non-transitory storage medium for storing  a monochromatic CT image by applying computation processing to a plurality of CT images formed by irradiation of radiation at a plurality of energy levels (see abstract: Figs. 1-7; paragraphs 0003, 0013-0018, 0020, 0021, 0027, 0043, 0058, 0067, 0071 and 0074) the method comprising: acquiring a first energy level CT image by irradiation of radiation of a first energy level (see paragraphs 0067 and 0071); acquiring a second energy level CT image by irradiation of radiation of a second energy level (see paragraphs 0067 and 0071); applying a plurality of weighted computations to the first energy level CT image and the second energy level CT image that are acquired, to obtain a plurality of monochromatic CT images as a result of the respective weighted computations (see paragraphs 0067 and 0071) but fail to explicitly teach or make obvious that for each of the plurality of monochromatic CT images, segmenting a surrounding region of a highly-absorbent material circumferentially into a plurality of regions of  interest having a predetermined area and calculating a standard deviation of the surrounding region by using a mean value of image data of each of the regions of interest, and selecting a monochromatic CT image with a small standard deviation as claimed in combination with all of the remaining limitations of the corresponding claims.
           With respect to claims 1, 7 and 8, the relevant prior art, Lee et al. (US PAP 2021/0110583 A1), a method, apparatus and a non-transitory storage medium for storing a monochromatic CT image by applying computation processing to a plurality of CT images formed by irradiation of radiation at a plurality of energy levels (see abstract; Figs. 1-13; paragraphs 0004-0007, 0024, 0025, 0027, 0034, 0043, 0076-0079 and 0157), the method comprising: acquiring a first energy level CT image by irradiation of radiation of a first energy level (see paragraphs 0076-0078, 0087 and 0099); acquiring a second energy level CT image by irradiation of radiation of a second energy level (see paragraphs 0076-0078, 0087 and 0099); applying a plurality of weighted computations to the first energy level CT image and the second energy level CT image that are acquired, to obtain a plurality of monochromatic CT images as a result of the respective weighted computations (see abstract;, 0005, 0035, 0089, 0096, 0097 and 0100) but fails to teach or make obvious that for each of the plurality of monochromatic CT images, segmenting a surrounding region of a highly-absorbent material circumferentially into a plurality of regions of  interest having a predetermined area and calculating a standard deviation of the surrounding region by using a mean value of image data of each of the regions of interest, and selecting a monochromatic CT image with a small standard deviation as claimed in combination with all of the remaining limitations of the corresponding claims.
            Claims 2-6 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

6.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thidault et al. (US PAP 2016/0171648 A1; see paragraphs 0021, 0023, 0044, 0045, 0058 and 0065);  Taguchi et al. (US PAP 2013/0287260 A1; see paragraphs 0044, 0089, 0094, 0102, 0107 and 0174); Licato et al. (US PAP 2010/0131885 A1; see paragraphs 0009 and 0030; claim 16); Zou et al. (US PAP 2009/0262997 A1) and Goto et al. (US PAP 209/0147919 A1) teach the method and radiographing devices acquiring projection data of a first energy spectrum and projection data of a second energy spectrum, and a synthetic image generating device which synthesizes a first image on the basis of the projection data of the first energy spectrum, and a second image on the basis of the projection data of the second energy spectrum according to a predetermined synthetic condition, and generating a synthetic image, and a display device displays the generated synthetic image. 

7.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884 
                                                                                                                                                                                                       /I.K./   December 16, 2021